EXHIBIT 10.1

 

INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT

 

THIS INTELLECTUAL PROPERTY ASSIGNMENT AGREEMENT (this “Agreement”) is made as of
the 27th day of October, 2014.

 

BETWEEN:

 

HATEM ESSADDAM, chemist, domiciled and residing at _____________, acting both
personally and for a corporation to be incorporated;

 

(the “Assignor”)

 

-and-

 

LOOP HOLDINGS, INC., a corporation incorporated under the federal laws of Nevada
having its head office at 1999 Avenue of the Stars, Suite 2520, Los Angeles,
California, herein represented by its president, Daniel Solomita, duly
authorized as he so declares;

 

(the “Assignee”)

 

-and-

 

DANIEL SOLOMITA,

 

(the “Intervenor”)

 

WHEREAS:

 



A. The Assignor has developed a certain technique and method allowing for the
depolymerization of polyethylene terephthalate at ambient temperature and
atmospheric pressure (the “Technique”).

 

 

B. The Assignee wishes to develop a Polyethylene terephthalate depolymerization
processing plant (the “Plant”).

 

 

C. The Assignor wishes to assign to the Assignee all of his rights, title and
interests (including Intellectual Property rights), present and future, in and
to the Technique.



 

NOW THEREFORE in consideration of the mutual agreements and covenants herein
contained and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Parties covenant and agree as follows:

 

  1

   



 

ARTICLE I

 

INTERPRETATION

 

1.1 Defined Terms

 

In this Agreement and in the Schedules attached hereto, unless the subject
matter or context is inconsistent therewith, the following terms and expressions
will have the following meanings:

 

(a) “Approvals” has the meaning ascribed thereto in Section 3.1.3;

 

(b) “Assignor’s Closing Certificate” has the meaning ascribed thereto m Section
6.1.2;

 

(c) “Assignee’s Closing Certificate” has the meaning ascribed thereto m Section
6.3.3 c);

 

(d) “Business Day” means any day other than a Saturday, Sunday or any day on
which financial institutions are generally not open for business in the City of
Montreal, Province of Quebec;

 

(e) “Claims” includes claims, demands, complaints, grievances, actions,
applications, suits, causes of action, Orders, charges, indictments,
prosecutions, informations or other similar processes, assessments or
reassessments;

 

(f) “Closing” means the completion of the transactions contemplated herein on
the Closing Date;

 

(g) “Closing Date” means, subject to the conditions to Closing having been
satisfied or waived, the last day of the Transition Period, or such other date
as the Parties may agree upon;

 

(h) “Closing Time” means 10:00 (a.m.) in Montreal, Quebec on the Closing Date or
such other time on the Closing Date as the Parties hereto may agree upon;

 

(i) “Confidential Information” means all confidential information relating to
(i) the Technique and the Intellectual Property Rights, (ii) the business,
finances, operations, research and development activities, products or services
of either party; (iii) third-party confidential information and (iv) all other
information which is not generally known to the public or is by its nature or
the circumstances in which it is made available to a party by the other, is such
that it would generally be considered confidential or proprietary. Without
limiting the generality of the foregoing, Confidential Information includes,
without limitation, all forms of Confidential Information and support containing
Confidential Information, whether oral, written or digital, whether provided,
disclosed, furnished or prepared before, on or after the date of this Agreement,
including all analyses, compilations, data, studies, notes, reports or other
documents prepared by or for the other party, based upon or including any of
such Confidential Information and, in all cases, includes all copies and
tangible or intangible embodiments thereof, in whatever form or medium. However,
Confidential Information does not include the information that (i) after
disclosure, became part of the public domain otherwise than through the fault of
the recipient thereof; (ii) was received by the recipient thereof on a
non-confidential basis from a third party, provided that such third party is not
known by such recipient to be bound by a confidentiality agreement with or other
obligation of secrecy to the disclosing party; or (iii) is required to be
disclosed by law to any competent judicial or governmental authority provided
however that the other party is provided with the reasonable opportunity to make
representations against such order.

 

  2

   



 

(j) “Contract” or “Contracts” means contracts, licences, leases, agreements,
obligations, promises, undertakings, understandings, arrangements, documents,
commitments, entitlements or engagements to which the Assignor is a party or by
which he is bound;

 

(k) “Deposit” has the meaning ascribed thereto in Section 2.2(a);

 

(l) “Due diligence investigation” means the investigation to be made by the
Assignee on the Technique and the Intellectual Property Rights, in accordance
with section 6.1.7;

 

(m) “Encumbrances” means mortgages, charges, pledges, security interests, liens,
encumbrances, actions, claims and demands of any nature whatsoever or howsoever
arising and any rights or privileges capable of becoming any of the foregoing;

 

(n) “Escrow agreement” means the agreement attached thereto as Schedule 2.2a);

 

(o) “Governmental Agencies” means any federal, provincial, municipal or other
government or governmental agency, board, commission or authority, domestic or
foreign;

 

(p) “Governmental Authorizations” means authorizations, approvals, franchises,
Orders, certificates, consents, directives, notices, licences, permits,
variances, agreements, instructions, registrations or other rights issued to or
required by the Assignor by or from any Governmental Agency;

 

(q) “Indemnitee” has the meaning ascribed thereto in Section 8.3.1;

 

(r) “Indemnitor” has the meaning ascribed thereto in Section 8.3.1;

 

(s) “Indemnity Claim” has the meaning ascribed thereto in Section 8.3.1;

 

(t) “Intellectual Property Rights” means intellectual property rights, whether
registered or not, owned, used or held by the Assignor in respect of the
Technique, including:

 

(i) inventions, pending patent applications (including divisionals, reissues,
renewals, re-examinations, continuations, continuations-in part and extensions)
and issued patents, including those inventions, pending patent applications;

 

(ii) trade-marks, trade dress, trade-names, business names and other indicia of
origin;

 

(iii) copyrights;

 

  3

   



 

(iv) all know-how, trade secrets, confidential or proprietary technical,
business, financial and other information, data, plans, drawings, developments,
inventions and ideas, invention disclosures and discoveries, whether or not
patentable, including processes, methods of manufacture, process engineering and
technology, schematics, sketches, graphs, product specifications, machine
settings, techniques, methods, formulae, designs, current and anticipated
customer requirements, price lists, client and customer and prospect lists and
files, projections and budgets, analyses, and market studies, all business
plans, strategic plans, marketing and advertising plans, and all rights therein
and thereto;

 

(v) industrial designs and similar rights; and

 

(vi) all rights to commercialize and exploit the Technique;

 

(u) “Interim Period” means the period between the time of the signing of this
Agreement and the Closing Time;

 

(v) “Laws” means applicable laws (including common law and civil law), statutes,
by-laws, rules, regulations, Orders, ordinances, protocols, codes, guidelines,
treaties, policies, notices, directions, decrees, judgments, awards or
requirements, in each case of any Governmental Agency;

 

(w) “Liabilities” means all costs, expenses, charges, debts, liabilities,
claims, demands and obligations, whether primary or secondary, direct or
indirect, fixed, contingent, absolute or otherwise, under or in respect of any
applicable law or otherwise;

 

(x) “Milestones” has the meaning ascribed thereto in Section 2.2;

 

(y) “Orders” means orders, injunctions, judgments, administrative complaints,
decrees, rulings, awards, assessments, directions, instructions, penalties or
sanctions issued, filed or imposed by any Governmental Agency or arbitrator;

 

(z) “Osler” means Osler, Hoskin & Harcourt LLP, having a place of business
located at 1000 De La Gauchetiere Street West, Suite 2100, Montreal, Quebec H3B
4W5 and hereby represented by Me Antonella Penta;

 

(aa) “Operating day” means any day where terephthalic acid is produced at the
Plant;

 

(bb) “Person” or “person” is to be broadly interpreted and includes any
individual, corporation, partnership, firm, joint venture, syndicate,
association, trust, Governmental Agency, and any other form of entity or
organization;

 

(cc) “Plant” has the meaning ascribed thereto in the Recitals, being understood
that it includes any facility built or owned by the Assignee and/or by its
subsidiaries or Person under its control, that is used for any process of
depolymerisation of the polyethylene terephthalate based on the Technique;

 

  4

   



 

(dd) “Process” means the process of extraction of ethylene glycol from the
Technique, to be developed by Mr. Jocelyn Proulx in collaboration with the
Assignor, as agreed upon between Mr. Proulx and the Assignee;

 

(ee) “Purchased assets” has the meaning ascribed thereto in Section 2.1;

 

(ff) “Purchase Price” has the meaning ascribed thereto in Section 2.2;

 

(gg) “Specifications” means the Specifications provided by Selenis Canada
attached hereto as Schedule 1.1(gg);

 

(hh) “Technique” has the meaning ascribed thereto in the Recitals;;

 

(ii) “Technique Sheet” means a document prepared by the Assignor and containing
all of the information regarding the Technique in its integrality and the
Intellectual Property Rights, including, without limitation, starting product,
end product, chemicals used to depolymerize, process of the Technique and all
explanations necessary to apply the Technique in an industrial process;

 

(jj) “Third Party Liability” has the meaning ascribed thereto in Section 8.3.2;

 

(kk) “Transition Period” means a period of sixty (60) days following the
reception of the Technique Sheet by the Assignee; and

 

(ll) “Warranty Claim” means a claim made by either the Assignee or the Assignor
based on or with respect to the inaccuracy or non-performance or non-fulfilment
or breach of any representation, warranty or covenant made by the other party
contained in this Agreement or contained in any document or certificate given in
order to carry out the transactions contemplated hereby.

 

1.2 Materiality

 

Any reference to the word “material” herein means any violation or inaccuracy,
that would materially affect the Purchased Assets but excluding (a) any changes
in general economic conditions; and (b) any changes generally affecting the
industry in which the Assignor operates.

 

1.3 Schedules

 

The Schedules constitute a part of this Agreement and are incorporated into this
Agreement for all purposes as if fully set forth herein. Any disclosure made in
any Schedule to this Agreement that may be applicable to another Schedule to
this Agreement shall be deemed to be made with respect to such other Schedule to
the extent that it is prima facie apparent from a reading of such Schedule that
it would also qualify or apply to such other Schedule. The following Schedules
which are attached to this Agreement are incorporated into this Agreement by
reference and are deemed to be part hereof:

 

Schedule 1.1 (gg)        Specifications

Schedule 2.2 (a)           Escrow Agreement

 

  5

   



 

1.4 Currency

 

Unless otherwise indicated, all dollar amounts referred to in this Agreement are
stated in Canadian dollars.

 

1.5 Choice of Law and Attornment

 

This Agreement shall be governed by and construed in accordance with the laws of
the Province of Quebec and the laws of Canada applicable therein. The Parties
agree that the courts of the Province of Quebec, district of Montreal, will have
non-exclusive jurisdiction to determine all disputes and claims arising between
the Parties.

 

1.6 Interpretation Not Affected by Headings or Party Drafting

 

The division of this Agreement into articles, sections, paragraphs and clauses
and the insertion of headings are for convenience of reference only and shall
not affect the construction or interpretation of this Agreement. The terms “this
Agreement”, “hereof”, “herein”, “hereunder” and similar expressions refer to
this Agreement and the Schedules hereto and not to any particular article,
section, paragraph, clause or other portion hereof and include any agreement or
instrument supplementary or ancillary hereto. Each party hereto acknowledges
that it and its legal counsel have reviewed and participated in settling the
terms of this Agreement, and the Parties hereby agree that any rule of
construction to the effect that any ambiguity is to be resolved against the
drafting party shall not be applicable in the interpretation of this Agreement.

 

1.7 Number and Gender

 

In this Agreement, unless there is something in the subject matter or context
inconsistent therewith:

 

(a) words in the singular number include the plural and such words shall be
construed as if the plural had been used;

 

(b) words in the plural include the singular and such words shall be construed
as if the singular had been used; and

 

(c) words importing the use of any gender shall include all genders where the
context or party referred to so requires and the rest of the sentence shall be
construed as if the necessary grammatical and terminological changes had been
made.

 

1.8 Time of Essence

 

Time shall be of the essence of this Agreement in all respects.

 

  6

   



 

ARTICLE II

 

PURCHASE AND SALE

 

2.1 Assignment

 

On the terms and subject to the conditions set forth in this Agreement, the
Assignor agrees to assign, sell, transfer and deliver to the Assignee at the
Closing Time, free and clear of all Encumbrances, all of the Assignor’s rights,
title and interest in and to the Technique and the Intellectual Property Rights
(collectively, the “Purchased Assets”), and the Assignee agrees to purchase and
accept from the Assignor at the Closing Time, the Purchased Assets.

 

2.2 Purchase Price

 

The purchase price payable by the Assignee to the Assignor for the Purchased
Assets shall be ONE MILLION THREE HUNDRED THOUSAND DOLLARS $(1,300,000.00) (the
“Purchase Price”), exclusive of all Taxes, payable as follows:

 

(a) Within five (5) days following the reception, by the Assignee, of results
confirming that the Technique meets the Specifications under the testing
conditions of Techsolutions Environment Inc. and analysis by the University of
Montreal for purity levels exceeding the Specifications, the Assignor will remit
the Technique Sheet to the Assignee and the Assignee will deposit an amount of
TWO HUNDRED FIFTY THOUSAND DOLLARS ($250,000.00) with Osler, in trust, to be
held in accordance with the Escrow Agreement (the “Deposit”);

 

(b) Subject to the conditions set out in Article 6 hereunder having been
complied with and subject to the terms of the Escrow Agreement, on the Closing
Date, the Assignee shall give irrevocable instructions to Osler to proceed to
the transfer of the Deposit to Me Charles Derome, in trust for the benefit of
the Assignor, and shall remit and additional amount of TWO HUNDRED FIFTY
THOUSAND DOLLARS ($250,000.00) to Me Charles Derome, in trust for the benefit of
the Assignor, by wire transfer;

 

(c) Subject to the Closing, TWO HUNDRED THOUSAND DOLLARS ($200,000) to be paid
by wire transfer to the Assignor within sixty (60) days of each of the following
milestone having been met (collectively, the “Milestones”), which Milestones are
to be calculated separately one from the other and not cumulatively:

 

(i) An average of twenty (20) metric tons per day of terephthalic acid meeting
the Specifications is produced at the Plant for twenty (20) Operating days;

 

(ii) An average of thirty (30) metric tons per day of terephthalic acid meeting
the Specifications having been produced at the Plant for thirty (30) Operating
days;

 

(iii) An average of sixty (60) metric tons per day of terephthalic acid meeting
the Specifications having been produced a the Plant for sixty (60) Operating
days; and

 

(iv) An average of one hundred (100) metric tons per day of terephthalic acid
meeting the Specifications having been produced at the Plant for sixty (60)
Operating days

 



  7

   



  

2.3 Transition Period Payment

 

In addition to the payment of the Purchase Price, during the Transition Period,
the Assignee shall make a consulting payment in the amount of up to SIXTEEN
THOUSAND DOLLARS ($16,000) to the Assignor payable as follows:

 

(a) EIGHT THOUSAND DOLLARS ($8,000) payable concurrently with the Deposit by
check made payable to the Assignor; and

 

(b) subject to the conditions set out in Article 6 hereunder having been
complied with, EIGHT THOUSAND DOLLARS ($8,000) payable on the Closing Date by
check made payable to the Assignor.

 

2.4 Royalties

 

In addition to the payment of the Purchase Price, the Assignee shall provide the
Assignor a royalty payment as follows up to a maximum aggregate amount of
TWENTY-FIVE MILLION SEVEN HUNDRED THOUSAND DOLLARS ($25,700,000):

 

(a) 10% of gross profits on the sale of all products derived by the Assignee
from the Technique;

 

(b) 10% of any license fee paid to the Assignee in respect of any licensing or
other right to use the Technique granted to a third party by the Assignee;

 

(c) 5% of any royalty or other similar payment made to the Assignee by a third
party to whom a license or other right to use the Technique has been granted by
the Assignee; and

 

(d) 5% of any royalty or other similar payment made to the Assignee by a third
party in respect of a sub-license or other right to use the Technique granted by
the third party.

 

2.5 Access to the Assignee’s books, records and financial statements

 

(a) Upon reasonable notice to the Assignee, the Assignor shall have the right to
inspect the books, records and financial statements of the Assignee and/or of
any of its subsidiaries, legal person under its control, related person
according to the Income Tax Act (R.S.C. 1985, C.-1) or of any person or
corporation to which the Assignee has assigned, transferred or otherwise
alienated any part of its rights in the Technique and the Intellectual Property
Rights, at the premises of the Assignee, to ascertain the royalty payments to be
made pursuant to Section 2.4 above. This right shall be exercisable by the
Assignor no more than two (2) times per fiscal year;

 

(b) Within ten (10) days following the preparation of its financial statements
for the preceding year, the Assignee shall notify the Assignor, in writing, that
the said financial statements are available for consultation.

 



  8

   



  

ARTICLE III

 

REPRESENTATIONS AND WARRANTIES

 

3.1 Representations and Warranties of the Assignor

 

As a material inducement to the Assignee entering into this Agreement and
completing the transactions contemplated by this Agreement, the Assignor
represents and warrants to the Assignee as of the date of this Agreement and as
of the Closing Date as follows:

 

3.1.1 No Other Purchase Agreements. No person has any agreement, option,
understanding or commitment, or any right or privilege (whether by law or
contractual) capable of becoming an agreement, option or commitment, for the
purchase or other acquisition from the Assignor of any of the Purchased Assets,
or for any rights or interest therein by way of licence, right to use or similar
right.

 

3.1.2 Absence of Conflicts. The Assignor is not a party to, bound or affected by
or subject to any:

 

(a) Contract;

 

(b) charter or by-law; or

 

(c) Laws or Governmental Authorizations; that would be violated, breached by, or
under which default would occur or an Encumbrance would, or with notice or the
passage of time would, be created, or in respect of which the obligations of the
Assignor will increase or the rights or entitlements of the Assignor will
decrease or any obligation on the part of the Assignor to give notice to any
Governmental Agency will arise, as a result of the execution and delivery of, or
the performance of obligations under, this Agreement or any other agreement to
be entered into under the terms of this Agreement.

 

3.1.3 Contractual and Regulatory Approvals. (a) The Assignor is under no
obligation, contractual or otherwise, to request or obtain the consent of, or
notify any Person; (b) no permits, licences, certifications, authorizations or
approvals, or notifications (collectively, “Approvals”) to, or Governmental
Agency are required to be obtained by the Assignor, in connection with the
execution, delivery or performance by it of this Agreement or the completion of
any of the transactions contemplated herein. Complete and correct copies of
agreements under which the Assignor is obligated to request or obtain such
Approvals have been provided to the Assignee.

 

  9

   



 

3.1.4 Bankruptcy. The Assignor is not an insolvent person within the meaning of
the Bankruptcy and Insolvency Act (Canada) nor has made an assignment in favour
of neither his creditors nor a proposal in bankruptcy to his creditors or any
class thereof nor had any petition for a receiving order presented in respect of
it. The Assignor has not initiated proceedings with respect to a compromise or
arrangement with his creditors or for its winding up, liquidation or
dissolution. No receiver has been appointed in respect of the Assignor or any of
the Purchased Assets and no execution or distress has been levied upon any of
the Purchased Assets.

 

3.1.5 Intellectual Property Rights.

 

(a) Other than a patent application submitted to the French patent office which
was subsequently withdrawn, there are no Intellectual Property Rights in respect
of the Technique which have been registered, or for which applications for
registration have been filed, by or on behalf of the Assignor in any
jurisdiction.

 

(b) There are no Contracts relating to the Intellectual Property Rights

 

(c) Neither the Technique nor the Intellectual Property Rights were developed by
or on behalf of or using grants, subsidies, compensation, or the facilities of
any academic or research institution or governmental authority, other than
research and development tax credits and other similar tax or governmental
benefits that are available to the general public, and that do not obligate the
Assignor to transfer title to any Intellectual Property Rights owned or
purported to be owned by the Assignor or impose any licensing obligations on the
Assignor with respect to such Intellectual Property Rights

 

(d) There are no Claims by the Assignor relating to breaches, violations,
infringements or interferences with any of the Intellectual Property Rights by
any other Person and the Assignor has no knowledge of any facts upon which such
a Claim could be based. No other Person is using the Technique so as to breach,
violate, infringe or interfere with the rights of the Assignor.

 

(e) There are no Claims in progress or pending or, to the Assignor’s knowledge,
threatened against the Assignor relating to the Intellectual Property Rights and
there is no valid basis for any such Claim. The use, possession, reproduction,
distribution, sale, licensing, sublicensing or other dealings involving any of
the Intellectual Property Rights does not breach, violate, infringe or interfere
with any rights of any other Person.

 

  10

   



 

3.1.6 Liabilities. There are no Liabilities (contingent or otherwise) of the
Assignor of any kind whatsoever in respect of which the Assignee may become
liable on or after the consummation of the transactions contemplated by this
Agreement.

 

3.1.7 Litigation. The Assignor has not received a written notice in respect of
any actions, suits or proceedings, either judicial or administrative (whether or
not purportedly on behalf of the Assignor) pending or, to the knowledge of the
Assignor, threatened, by or against or affecting it which relate to the
Purchased Assets, at law or in equity, or before or by any court or any federal,
provincial, municipal or other governmental department, commission, board,
bureau, agency or instrumentality, whether domestic or foreign nor to the
knowledge of the Assignor do any facts exist which could reasonably be expected
to give rise to any of the same, except for the notice sent by Ventix
Environnement Inc., of which the Assignee hereby confirms having received a
copy.

 

3.1.8 Title to Purchased Assets; Specifications. The Assignor is the exclusive
owner of all right, title and interest in and to the Technique and the
Intellectual Property Rights free and clear of all Encumbrances. No third
parties made any contributions to the development of the Technique or any of the
Intellectual Property rights. As at the Closing Time, the Assignee will be the
owner of and will have good and marketable title to all of the Purchased Assets
free and clear of all Encumbrances. The Technique is currently capable of
meeting the Specifications.

 

3.1.9 Compliance with Laws. In relation to the Purchased Assets, the Assignor is
not in violation in any material respect of any federal, provincial or other
law, regulation or order of any Governmental Agency.

 

3.1.10 Residency. The Assignor is not a non-resident of Canada for the purposes
of the Income Tax Act (R.S.C. 1985, C.-1).

 

3.1.11 Disclosure. No representation or warranty contained in this Section 3.1,
and no statement contained in any schedule, certificate, list, summary or other
disclosure document provided or to be provided to the Assignee pursuant hereto,
or in connection with the transactions contemplated hereby, contains or will
contain any untrue statement of a material fact, or omits or will omit to state
any material fact which is necessary in order to make the statements contained
herein and therein not misleading.

 

  11

   



 

ARTICLE IV

 

SURVIVAL AND LIMITATIONS OF REPRESENTATIONS AND WARRANTIES

 

4.1 Survival of Representations and Warranties by the Assignor

 

The representations, warranties, covenants and obligations made by the Assignor
contained in this Agreement or contained in any document or certificate provided
by the Assignor in order to carry out the transactions contemplated hereby shall
survive the Closing and shall continue in full force and effect for the benefit
of the Assignee indefinitely.

 

ARTICLE V

 

COVENANTS

 

5.1 Covenants of the Parties

 

5.1.1 Exclusivity. In consideration of the substantial expenditure of time and
effort undertaken and to be undertaken by the Assignee, the Assignor shall not,
until the date which is six (6) months from the termination of this Agreement
pursuant to Section 6.2 or Section 6.4, (i) offer to assign or sell, solicit any
offer to assign or purchase, or engage in any negotiations relating to the
purchase of the Technique or any Intellectual Property Right by any person or
entity other than the Assignee, (ii) offer to license the Technique or any of
the Intellectual Property Rights or enter into any negotiation related thereto,
or (iii) provide any information related to the Technique or any Intellectual
Property Rights to any person or entity other than the Assignee.

 

5.1.2 Reimbursement of fees and expenses. The Assignor agrees that where the
Assignee terminates this Agreement for any reason according to the present
agreement, then the Assignor shall remit to the Assignee all product and
equipment purchased in connection with all testing conducted.

 

5.1.3 Transition Period. During the Transition Period, (i) the Assignee shall
conduct its legal due diligence investigation within the first thirty (30) days
thereof (other than being satisfied with the financial viability associated with
commercializing the Technique), and (ii) the Assignor shall transmit all of the
know-how related to the Technique and the Intellectual Property Rights and
collaborate with Techsolutions Environment Inc. for the development of the
Process on an industrial scale.

 

  12

   



 

5.1.4 Filings and Authorizations. Each of the Parties, as promptly as
practicable after the execution of this Agreement, shall (i) make, or cause to
be made, all filings and submissions under all Laws applicable to it, that are
required to consummate the transactions contemplated hereby, (ii) use reasonable
efforts to obtain, or cause to be obtained, all authorizations necessary or
advisable to be obtained by it in order to consummate such transactions and
(iii) use reasonable efforts to take, or cause to be taken, all other actions
necessary, proper or advisable in order for it to fulfill its obligations under
this Agreement.

 

5.1.5 Notice of Untrue Representation or Warranty. The Assignor shall notify the
Assignee promptly upon any representation or warranty made by him contained in
this Agreement becoming incorrect prior to Closing, and, for the purposes of
this Section 5.1.5, unless otherwise specified, each representation and warranty
shall be deemed to be given at and as of all times from the date of this
Agreement to the Closing Date. Any such notice shall set out particulars of the
untrue or incorrect representation or warranty and details of any actions being
taken by the Assignor to rectify the incorrectness. No such notice shall relieve
the Assignor of any liability provided for in this Agreement.

 

5.1.6 Actions to Satisfy Closing Conditions. Each of the Parties shall take all
such actions as are within its power to control, and use reasonable commercial
efforts to cause other actions to be taken which are not within its power to
control, so as to ensure compliance with each of the conditions and covenants
set forth in Article 5 and Article 6 which are for the benefit of any other
party, provided that the Assignee shall not be required to dispose of or make
any change to its business, the business of any of its Affiliates or the
business of the Corporation, or expend any material amounts or incur any other
obligation in order to comply with this Section (other than amounts specifically
contemplated to be paid pursuant to this Agreement).

 

5.1.7 Assignment of Intellectual Property Rights. At the Closing Date, if all
the obligations of the Assignee under the present agreement are fulfilled, the
Assignor shall assign the Intellectual Property Rights and waive any moral
rights he has therein and filed all such documents as may be required to effect
the assignment with the relevant Governmental Agencies.

 

5.1.8 Documents. On the Closing Date, the Assignor shall remit to the Assignee
all such documents in his possession related to the Intellectual Property
Rights.

 

5.1.9 Non-Compete (Assignor). The Assignor agrees that he shall not, directly or
indirectly, be involved in any business or project, whether personally or as a
shareholder, director, officer, employee, consultant, lender or otherwise, which
is similar to the business of commercializing the Technique or is competitive
therewith anywhere in North America or Europe for a period of five (5) years
following receipt of the last payment made pursuant to Section 2.3 hereof.

 

  13

   



 

5.1.10 Confidentiality. The Confidential Information disclosed by either party
during the course of their relationship shall be kept confidential by the
recipient thereof and not be disclosed to anyone without a “need to know” for
the purposes of carrying out the intent of this Agreement. Neither party shall
disclose the Confidential Information to any third party. Each party shall take
the necessary steps to protect the Confidential Information and these steps must
be at least as protective as those taken to protect each party’s own
Confidential Information, provided these steps are diligent.

 

The Confidential Information shall be used strictly in connection with the
execution of its obligations and rights towards the other party. The Assignee
may disclose to its Affiliates, licensees or other third parties to whom rights
to use the Intellectual Property have been granted, as well as to
sub-contractors or other consultants in order to allow the sub-contractors or
other consultants to perform their duties, provided that such persons are under
obligations of confidentiality and undertake not to disclose or use said
Confidential Information otherwise than as permitted by the Assignee.

 

The obligations and undertakings under this Section 5.1.10 shall remain in force
and survive for as long as the Confidential Information remains secret.

 

5.1.11 Confidentiality and non-compete (Assignee and Intervenor). In the event
that this Agreement would be resiliated by either party as provided herein or
that it would not be carried on for any reason whatsoever, or if the conditions
of this Agreement are not met or realized, including, without limitation, if the
Assignee, after its due diligence verification, is not satisfied of the
financial viability associated with commercializing the Technique, it is
understood that the Confidential Information, the Technique and the Intellectual
Property rights will remain the sole property of the Assignor and that the
Assignee and the Intervenor shall not use the Confidential Information or
disclose, transfer or otherwise communicate the Confidential Information to any
third party whatsoever and that any information that they would have received in
respect with this Agreement regarding the Technique or the Intellectual Property
Rights will remain strictly confidential and that they shall not, directly or
indirectly, be involved in any business or project, whether personally or as a
shareholder, director, officer, employee, consultant, lender or otherwise, which
is similar to the business of commercializing the Technique or that would use,
be based on or employ all or part of the Technique, the Intellectual Property
Rights or the Confidential Information, anywhere in the world and indefinitely.

 

  14

   



 

5.1.12 Default. If any party herein breaches the undertakings set forth in
Sections 5.1.9, 5.1.10 or 5.1.11 hereinabove, as applicable, and if such breach
is not remedied within five (5) days of receipt of a written notice of default
from one party to the breaching party (the “Defaulting Party”), the Defaulting
Party shall pay the party victim of the breach (the “Non-Defaulting Party”),
upon request, an amount of $1000 per day as liquidated damages, without
prejudice to any other recourse including, without limitation, injunctive
relief.

 

Each party hereby acknowledges and agrees that the breach of the terms of
Sections 5.1.9, 5.1.10 or 5.1.11 shall cause serious and irreparable harm to the
Non-Defaulting Party. Consequently, in case of such breach, the Non-Defaulting
Party shall have immediate recourse to injunctive relief and damages and
interest, and this, in addition to any claim for the payment of the
aforementioned liquidated damages.

 

In addition, and without limiting the generality of the foregoing, each party
hereby acknowledges and declares that:

 

(a) The undertakings pursuant to Sections 5.1.9, 5.1.10 and 5.1.11 are
reasonable in terms of the duration, the territory and the activities to which
they refer;

 

(b) The scope and consequences of the liquidated damages clause are clear,
concise and coherent;

 

(c) The terms of this Section and of Sections 5.1.9, 5.1.10 and 5.1.11 have been
negotiated in good faith by the parties hereto which terms they consider
reasonable and the parties declare being satisfied therewith; and

 

(d) The liquidated damages are justifiable, clearly reasonable and proportional
to the prejudice that would be suffered by the Non-Defaulting Party in case of
default on the part of the Defaulting Party to abide by their undertakings and,
consequently, each party hereby recognises that the liquidated damages clause is
not abusive but rather realistic given its purpose and that it does not give an
excessive or unfair advantage to the Non-Defaulting Party.

 

The payment of any liquidated damages pursuant to this Section or pursuant to
any judicial proceedings instituted by the beneficiaries of the undertakings in
this Section shall not in any way constitute acquiescence to such default or to
the furtherance thereof.

 

In addition, if despite the foregoing, a court should consider any of the
aforementioned restrictions or the resulting liquidated damages to be excessive,
the parties consent to such court reducing the scope of such restriction or the
amount of the contested liquidated damages, to an amount which the court
considers to be reasonable under the circumstances as opposed to rendering the
restrictions or the liquidated damages unenforceable.

 

  15

   



 

Finally, it is understood between the parties that the aforementioned
confidentiality and non-competition restrictions are separate and distinct from
one another, so that if one restriction is considered to be unenforceable, this
shall not in itself be cause for the other restrictions to be considered
unenforceable.

 

5.1.13 Consulting Agreement. The Parties agree to negotiate a Consulting
Agreement upon the establishment of the Plant whereby the Assignor will provide
certain consulting services to the Assignee, the whole on terms and conditions
to be negotiated by the Parties in good faith.

 

5.1.14 Tax Matters. Prior to the Closing Date, the Assignor shall become duly
registered under under the Excise Tax Act (Canada) with respect to the goods and
services tax and under the Quebec Sales Tax Act with respect to the Quebec sales
tax and shall provide the Assignee with such registration numbers.

 

ARTICLE VI

 

CONDITIONS

 

6.1 Conditions to the Obligations of the Assignee

 

Notwithstanding anything herein contained, the obligation of the Assignee to
complete the transactions provided for herein will be subject to the fulfilment
of the following conditions at or prior to the Closing Time.

 

6.1.1 Completion of Process Development. Testing conducted by Techsolutions
Environment Inc. shall demonstrate that the Technique allows the production of
sufficient levels of terephthalic acid to be commercialized in an industrial
process, the whole as set out in Section 5.1.3.

 

6.1.2 Accuracy of Representations and Warranties and Performance of Covenants.
The representations and warranties of the Assignor contained in this Agreement
or in any document or certificate delivered in order to carry out the
transactions contemplated hereby shall be true and accurate in all material
respects (except where such representations and warranties are already qualified
by the term “material” in which event such representations and warranties shall
be true and correct in all respects) on the Closing Date. In addition, the
Assignor shall have complied with all covenants and agreements herein agreed to
be performed or caused to be performed by him at or prior to the Closing Time
and the Assignor shall deliver to the Assignee at the Closing Time a certificate
confirming compliance with this Section (the “Assignor’s Closing Certificate”).

 

6.1.3 Material Adverse Changes. Since the date of this Agreement there will have
been no material change in the Purchased Assets, howsoever arising.

 

  16

   



 

6.1.4 No Restraining Proceedings. No order, decision or ruling of any court,
tribunal or regulatory authority having jurisdiction over the Assignor shall
have been made, and no action or proceeding shall be pending or threatened in
writing which, in the opinion of counsel to the Assignee (acting reasonably), is
likely to result in an order, decision or ruling to disallow, enjoin, prohibit
or impose any material limitations or conditions on the purchase and sale of the
Purchased Assets contemplated hereby or the right of the Assignee to own the
Purchased Assets.

 

6.1.5 Consents. All consents and approvals required to be obtained in order to
carry out the transactions contemplated hereby in compliance with all laws and
agreements binding upon the Parties hereto shall have been obtained. Further,
the Assignor shall have delivered to the Assignee evidence of the discharge of
all Encumbrances in respect of the Purchased Assets, if any.

 

6.1.6 Deliveries.

 

The Assignor shall deliver or cause to be delivered to the Assignee the
following in form and substance satisfactory to the Assignee, acting reasonably:

 

(a) the Assignor’s Closing Certificate;

 

(b) all documents required to be filed in respect of Section 5.1.7 or to be
remitted in respect of Section 5.1.8; and

 

(c) all such other deliveries as may reasonably be requested by the Assignee.

 

6.1.7 Due Diligence. The Assignee shall be satisfied with its due diligence
investigation, including, without limitation, being satisfied with the financial
viability associated with commercializing the Technique and all processing costs
related thereto;

 

6.1.8 No Legal Action. No action or proceeding will be pending or threatened in
writing and no order or notice will have been made, issued or delivered by any
Governmental Agency, seeking to enjoin, restrict or prohibit, or enjoining,
restricting or prohibiting the transactions contemplated by this Agreement.

 

6.1.9 Financing. The Assignee shall have secured financing required to pay the
Purchase Price.

 

  17

   



 

6.2 Waiver or Termination by the Assignee

 

The conditions contained in Section 6.1 hereof are inserted for the exclusive
benefit of the Assignee and may be waived in whole or in part by the Assignee at
any time. The Assignor acknowledges that the waiver by the Assignee of any
condition or any part of any condition shall constitute a waiver only of such
condition or such part of such condition, as the case may be, and shall not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Assignor herein that corresponds or is related to such condition or such
part of such condition, as the case may be. If any of the conditions contained
in Section 6.1 hereof are not fulfilled or complied with as herein provided, the
Assignee may, at or prior to the Closing Time at its option, rescind this
Agreement by notice in writing to the Assignor and in such event the Assignee
shall be released from all obligations hereunder other than those which are
meant by their nature to survive including, without limitation, Section 5.1.2,
5.1.9, 5.1.10, and 5.1.12.

 

6.3 Conditions to the Obligations of the Assignor

 

Notwithstanding anything herein contained, the obligations of the Assignor to
complete the transactions provided for herein will be subject to the fulfilment
of the following conditions at or prior to the Closing Time.

 

6.3.1 Performance of Covenants. The Assignee shall have complied with all
covenants and agreements herein agreed to be performed or caused to be performed
by it at or prior to the Closing Time.

 

6.3.2 No Restraining Proceedings. No order, decision or ruling of any court,
tribunal or regulatory authority having jurisdiction shall have been made, and
no action or proceeding shall be pending or threatened which, in the opinion of
counsel to the Assignor, is likely to result in an order, decision or ruling, to
disallow, enjoin or prohibit the purchase and sale of the Purchased Assets
contemplated hereby.

 

6.3.3 Deliveries.

 

Assignee shall deliver or cause to be delivered to the Assignor the following in
form and substance satisfactory to the Assignor acting reasonably:

 

(a) certified copies of all resolutions of Assignee approving the entering into
and completion of the transactions contemplated by this Agreement;

 

(b) a recent certificate of status, compliance, good standing or similar
certificate with respect to Assignee issued by the appropriate government
officials of its jurisdiction of formation; and

 

(c) The Assignee shall deliver to the Assignor, at the Closing Time, a
certificate confirming compliance with this Section (“the Assignee’s Closing
Certificate”).

 

6.3.4 No Legal Action. No action or proceeding will be pending or threatened by
any Person (other than the Assignor), and no order or notice will have been
made, issued or delivered by any Governmental Agency, seeking to enjoin,
restrict or prohibit, or enjoining, restricting or prohibiting the transactions
contemplated by this Agreement.

 

  18

   



 

6.4 Waiver or Termination by the Assignor

 

The conditions contained in Section 6.3 hereof are inserted for the exclusive
benefit of the Assignor and may be waived in whole or in part by the Assignor at
any time. The Assignee acknowledges that the waiver by the Assignor of any
condition or any part of any condition shall constitute a waiver only of such
condition or such part of such condition, as the case may be, and shall not
constitute a waiver of any covenant, agreement, representation or warranty made
by the Assignee herein that corresponds or is related to such condition or such
part of such condition, as the case may be. If any of the conditions contained
in Section 6.3 hereof are not fulfilled or complied with as herein provided, the
Assignor may, at or prior to the Closing Time at its option, rescind this
Agreement by notice in writing to the Assignee and in such event the Assignor
shall be released from all obligations hereunder, and unless the condition or
conditions which have not been fulfilled are reasonably capable of being
fulfilled or caused to be fulfilled by the Assignee, then the Assignee shall
also be released from all obligations hereunder other than those which by their
nature are meant to survive, including without limitation Sections 5.1.10,
5.1.11 and 5.1.12.

 

ARTICLE VII

 

CLOSING

 

7.1 Closing Arrangements

 

Subject to the terms and conditions hereof, the closing of the transactions
contemplated herein (the “Closing”) shall be held at the Closing Time by way of
virtual closing or at such place or places as may be mutually agreed upon by the
Assignor and the Assignee.

 

7.2 Documents to be Delivered

 

At or before the Closing Time, the Assignor shall execute, or cause to be
executed, and shall deliver, or cause to be delivered, to the Assignee all
documents, instruments and things which are to be delivered by the Assignor
pursuant to the provisions of this Agreement, and the Assignee shall execute, or
cause to be executed, and shall deliver, or cause to be delivered, to the
Assignor all documents, instruments and things which the Assignee is to deliver
or to cause to be delivered pursuant to the provisions of this Agreement.

 

  19

   



 

ARTICLE VIII

 

INDEMNIFICATION

 

8.1 Indemnity by the Assignor

 

8.1.1 The Assignor hereby agrees to indemnify and save the Assignee harmless
from and against any claims, demands, actions, causes of action, damage, loss,
deficiency, cost, Liability and expense which may be made or brought against the
Assignee or which the Assignee may suffer or incur as a result of, in respect of
or arising out of:

 

(a) any non-performance or non-fulfilment of any covenant or agreement on the
part of the Assignor contained in this Agreement or in any document given in
order to carry out the transactions contemplated hereby;

 

(b) any successful claim made by Ventix Environment Inc. in respect of the
Technique or the Intellectual Property Rights;

 

(c) any misrepresentation, inaccuracy, incorrectness or breach of any
representation or warranty made by the Assignor contained in this Agreement or
contained in any document or certificate given in order to carry out the
transactions contemplated hereby; and

 

(d) all costs and expenses including, without limitation, reasonable legal fees
incidental to or in respect of the foregoing.

 

8.2 Indemnity by the Assignee

 

8.2.1 The Assignee hereby agrees to indemnify and save the Assignor harmless
from and against any claims, demands, actions, causes of action, damage, loss,
deficiency, cost, Liability and expense which may be made or brought against the
Assignor or which the Assignor may suffer or incur as a result of, in respect of
or arising out of:

 

(a) any non-performance or non-fulfilment of any covenant or agreement on the
part of the Assignee contained in this Agreement or in any document given in
order to carry out the transactions contemplated hereby;

 

(b) any willful misconduct or fraudulent misrepresentation made by the Assignee
contained in this Agreement or contained in any document or certificate given in
order to carry out the transactions contemplated hereby; and

 

(c) all costs and expenses including, without limitation, reasonable legal fees
incidental to or in respect of the foregoing.

 

8.3 Provisions Relating to Indemnity Claims

 

8.3.1 Promptly after becoming aware of any matter that may give rise to a claim
by the Assignee for indemnification by the Assignor pursuant to Section 8.1 or a
claim by the Assignor for indemnification by the Assignee pursuant to Section
8.2, (an “Indemnity Claim”), the party making the claim (the “Indemnitee”) will
provide to the other party (the “Indemnitor”) written notice of the Indemnity
Claim specifying (to the extent that information is available) the factual basis
for the Indemnity Claim and the amount of the Indemnity Claim (the “Damages”)
or, if Damages are not then determinable, an estimate of the amount of Damages,
if an estimate is feasible in the circumstances.

 

  20

   



 

8.3.2 With respect to any Indemnity Claim that relates to an alleged liability
to any third person (the “Third Party Liability”), provided the Indemnitor first
admits the Indemnitee’s right to indemnification for the amount of such Third
Party Liability which may at any time be determined or settled, then in any
legal, administrative or other proceedings in connection with the matters
forming the basis of the Third Party Liability, the following procedures will
apply:

 

(a) except as contemplated by paragraph (c) below, the Indemnitor will have the
right to assume carriage of the compromise or settlement of the Third Party
Liability and the conduct of any related legal, administrative or other
proceedings, but the Indemnitee shall, at its cost and expense, have the right
and shall be given the opportunity to participate in the defense of the Third
Party Liability, to consult with the Indemnitor in the settlement of the Third
Party Liability and the conduct of related legal, administrative and other
proceedings (including consultation with counsel);

 

(b) each party will co-operate with the other in relation to the Third Party
Liability, will keep it fully advised with respect thereto, will provide it with
copies of all relevant documentation as it becomes available, will provide it
with access to all records and files relating to the defense of the Third Party
Liability and will meet with representatives of the other party at all
reasonable times to discuss the Third Party Liability; and

 

(c) notwithstanding paragraphs (a) and (b), the Indemnitor will not settle the
Third Party Liability or conduct any legal, administrative or other proceedings
in any manner which could, in the reasonable opinion of the Indemnitee, have a
material adverse effect on the Purchased Assets, except with the prior written
consent of the Indemnitee.

 

8.3.3 If, with respect to any Third Party Liability, the Indemnitor does not
admit the Indemnitee’ s right to indemnification or declines to assume carriage
of the settlement or of any legal, administrative or other proceedings relating
to the Third Party Liability, then the following provisions will apply:

 

(a) the Indemnitee, at its discretion, may assume carriage of any legal,
administrative or other proceedings relating to the Third Party Liability and
may defend the Third Party Liability on such terms as the Indemnitee, acting in
good faith, considers advisable,

 

  21

   



 

(b) any cost, loss, damage or expense incurred or suffered by the Indemnitee in
the settlement of such Third Party Liability or the conduct of any legal,
administrative or other proceedings shall be added to the amount of the
Indemnity Claim; and

 

(c) if, pursuant to this Section 8.3.3, the Indemnitee undertakes the
investigation and defence of any Third Party Liability, then the Indemnitee may
compromise and settle the legal, administrative or other proceedings relating to
the Third Party Liability but the Indemnitor shall not be bound by any
compromise or settlement of such legal, administrative or other proceedings
relating to such Third Party Liability effected without its consent (which
consent is not to be unreasonably withheld) and, in no event, shall the
Indemnitor be required to assume any liability for any Third Party Liability in
excess of the limitations set forth herein.

 

8.3.4 An Indemnity Claim not involving a Third Party Liability shall be
indemnified, paid or reimbursed promptly after such Indemnity Claim has been
finally determined or agreed to in writing by the Assignee and Assignor.

 

8.3.5 Any Claim for Damages made by the Assignee hereunder may be set-off by the
Assignee against any payment owed to the Assignor. The exercise of such right of
set off by the Assignee in good faith, whether or not ultimately determined to
be justified, shall not constitute a default under this Agreement, regardless of
whether the Assignor disputes such set off, or whether such set off is for a
contingent or an unliquidated amount.

 

ARTICLE IX

 

INTERVENTION

 

9.1 Intervention of Daniel Solomita

 

The Intervenor intervenes herein, for purposes only of: (i) his obligations set
forth in Sections 5.1.10, 5.1.l l and 5.1.12; and (ii) to become surety of the
Assignee’s obligations pursuant to Sections 5.1.10, 5.1.11 and 5.1.12, only to
the extent that the Intervenor controls the Assignee (as the term “control” is
defined in the Canada Business Corporations Act), the whole in accordance with
Section 2333 of the Civil Code of Quebec, the Intervenor herby renouncing to the
benefit of discussion and division.

 

ARTICLE X

 

GENERAL PROVISIONS

 

10.1 Further Assurances

 

Each of the Assignor and the Assignee hereby covenants and agrees that at any
time and from time to time after the Closing Date it will, upon the request and
cost of the other, do, execute, acknowledge and deliver or cause to be done,
executed, acknowledged and delivered all such further acts, deeds, assignments,
transfers, conveyances and assurances as may be required for the better carrying
out and performance of all the terms of this Agreement.

 

  22

   



 

10.2 Remedies Cumulative

 

The rights and remedies of the Parties under this Agreement are cumulative and
in addition to and not in substitution for any rights or remedies provided by
law. Any single or partial exercise by any party hereto of any right or remedy
for default or breach of any term, covenant or condition of this Agreement does
not waive, alter, affect or prejudice any other right or remedy to which such
party may be lawfully entitled for the same default or breach.

 

10.3 Notices

 

(a) Any notice, designation, communication, request, demand or other document,
required or permitted to be given or sent or delivered hereunder to any party
hereto shall be in writing and shall be sufficiently given or sent or delivered
if it is:

 

(i) delivered personally to an officer or director of such party;

 

(ii) sent by fax machine; or

 

(iii) sent by electronic mail in portable document format (“PDF”).

 

(b) Notices shall be sent to the following addresses or fax numbers:

 

(i) in the case of the Assignor:

 

Hatem Essadam

 

with a copy (which shall not constitute notice) to:

 

Derome Avocats

5064, avenue du Pare

Montreal, QC, H2V 4G 1

 

Attention: Me Charles Derome

Fax number: 514-271-4708

Email: info@deromeavocats.ca

 



  23

   



 

(ii) in the case of the Assignee:

 

Loop Holdings, Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, California

90067

 

Attention: Daniel Solomita

Fax number:

Email:

 

and with a copy (which shall not constitute notice) to:

 

Osler, Hoskin & Harcourt LLP

1000 De La Gauchetiere Street West, Suite 2100

Montreal, Quebec H3B 4W5

 

Attention: Antonella Penta

Fax Number: (514) 904-8101

Email: apenta@osler.com

 

or to such other address or fax number as the party entitled to or receiving
such notice, designation, communication, request, demand or other document
shall, by a notice given in accordance with this Section, have communicated to
the party giving or sending or delivering such notice, designation,
communication, request, demand or other document.

 

Any notice, designation, communication, request, demand or other document given
or sent or delivered as aforesaid shall:

 

(a) if delivered personally, be deemed to have been given, sent, delivered and
received on the date of delivery;

 

(b) if sent by fax machine, be deemed to have been given, sent, delivered and
received at the time that receipt thereof has been acknowledged by electronic
confirmation or otherwise; and

 

(c) if sent by electronic mail, be deemed to have been given, sent, delivered
and received at the time sent, provided however, the PDF was sent before 5:00
p.m. Montreal time on a Business Day; if sent by electronic mail after 5:00 p.m.
or on a day other than a Business Day, as the case may be, shall be deemed to
have been given, sent, delivered and received at 9:00 a.m. Montreal time on the
next Business Day.

 

10.4 Counterparts

 

This Agreement may be executed in several counterparts and by facsimile
transmission or by electronic mail in .pdf format, each of which so executed
shall be deemed to be an original, and such counterparts together shall
constitute but one and the same instrument.

 

  24

   



 

10.5 Expenses of Parties

 

Subject to Section 5.1.2, each of the Parties hereto shall bear all expenses
incurred by it in connection with this Agreement including, without limitation,
the charges of their respective counsel, accountants, financial advisors and
finders.

 

10.6 Announcements

 

No announcement with respect to this Agreement will be made by any party hereto
without affording the other party a reasonable opportunity to review and comment
on any such announcement. The foregoing will not apply to any announcement by
any party required in order to comply with laws pertaining to timely disclosure,
provided that such party consults with the other Parties before making any such
announcement.

 

10.7 Assignment

 

The rights of the Assignor hereunder shall not be assignable without the written
consent of the Assignee.

 

10.8 Successors and Assigns

 

This Agreement shall be binding upon and enure to the benefit of the Parties
hereto and their respective successors, permitted assigns, personal and legal
representatives. Nothing herein, express or implied, is intended to confer upon
any person, other than the Parties hereto and their respective successors,
assigns, personal and legal representatives, any rights, remedies, obligations
or liabilities under or by reason of this Agreement.

 

10.9 Entire Agreement

 

This Agreement and the Schedules referred to herein constitute the entire
agreement between the Parties hereto and supersede all prior agreements,
representations, warranties, statements, promises, information, arrangements and
understandings, whether oral or written, express or implied, with respect to the
subject matter hereof. None of the Parties hereto shall be bound to or charged
with any oral or written agreements, representations, warranties, statements,
promises, information, arrangements or understandings not specifically set forth
in this Agreement or in the Schedules, documents and instruments to be delivered
on or before the Closing Date pursuant to this Agreement. The Parties hereto
further acknowledge and agree that, in entering into this Agreement and in
delivering the Schedules, documents and instruments to be delivered on or before
the Closing Date, they have not in any way relied, and will not in any way rely,
upon any oral or written agreements, representations, warranties, statements,
promises, information, arrangements or understandings, express or implied, not
specifically set forth in this Agreement or in such Schedules, documents or
instruments.

 

  25

   



 

10.10 Waiver

 

Any party hereto which is entitled to the benefits of this Agreement may, and
has the right to, waive any term or condition hereof at any time on or prior to
the date of signature of the present Agreement; provided, however, that such
waiver shall be evidenced by written instrument duly executed on behalf of such
party.

 

10.11 Amendments

 

No modification or amendment to this Agreement may be made unless agreed to by
the Parties hereto in writing.

 

10.12 Language

 

This Agreement has been drafted in English at the express request of the
Parties. Cette convention a ete redigee en anglais a la demande expresse
desparties.

 

[SIGNATURE PAGE FOLLOWS]

 

  26

   



 

IN WITNESS WHEREOF the Parties hereto have duly executed this Agreement as of
the day and year first written above.

 

/s/ Hatem Essadam

HATEM ESSADAM

The Assignor

 

     

 

 

 

 

 

 

 

 

 

/s/ Daniel Solomita

LOOP HOLDINGS, INC.

The Assignee

  By: Daniel Solomita  

Title:

President

 

 

 

 

 

 

 

/s/ Daniel Solimita

 

DANIEL SOLOMITA

The Intervenor

 



 

Intellectual Property Assignment

 

  27

   



 

SCHEDULE 1.1 (gg)

 

SPECIFICATIONS

 

Certificats d’analyses

 

Exemple 1

 



Properties

Results

units

min

max

method



Acid number

675  

mg KOH / g



Titration



P513



> 250 microns

/  

% v/v



Particle size analyser

<45 microns

24  

% v/v



Particle size analyser



Moisture

0.12  

%



.2

Karl Fisher



a and b values



b value

1.1  



Colorimetry

a value

-0.46  



0.4

1.5

Colorimetry



Ash

<3  

ppm



6

Microgravimetry



Paratoluic Acid and 4-CBA



4-Carboxybenzaidehyde

14  

ppm



25

Capillary electrophoresis

Paratoluic Acid

129  

ppm



150

Capillary electrophoresis



 

Exemple 2

 



Parameter

Max limit

Min limit

Result

Unit

Moistme

.20



.050

% (m/m)

4 cartioxybenzaldehyde

25



15

mg/Kg

Ash

6



1

mg/Kg

Nickel

1



<1

mg/Kg

Cobalt

1



<1

mg/Kg

Iron

2



<1

mg/Kg

Chromium

1



<1

mg/Kg

Titanium

1



<1

mg/Kg

Calcium

2



<1

mg/Kg

Aluminium

2



<1

mg/Kg

Molybdenum

1



<1

mg/Kg

Sodium

2



<1

mg/Kg

Potassium

2



<1

mg/Kg

Maganese

1



<1

mg/Kg

Total heavy metals

3



<3

mg/Kg

Paratoluic acid

150



77

mg/Kg

b value

1.5



.6

> 250 microns



26

% (V/V)

< 45 microns



0

% (V/V)

mean (m)



75

micras



 

  28

   



 

SCHEDULE 2.2 (a)

 

ESCROW AGREEMENT

 

THIS ESCROW AGREEMENT is made as of the ___ day of October, 2014

 

BETWEEN:

 

HATEM ESSADDAM, chemist, domiciled and residing at __________________, acting
both personally and for a corporation to be incorporated;

 

(the “Assignor”)

 

- and -

 

LOOP HOLDINGS, INC., a corporation incorporated under the federal laws of Nevada
having its head office at 1999 Avenue of the Stars, Suite 2520, Los Angeles,
California, herein represented by its president, Daniel Solomita, duly
authorized as he so declares;

 

(the “Assignee”)

 

- and -

 

OSLER, HOSKIN & HARCOURT LLP , a law firm having a place of business at 1000 De
La Gauchetière Street West, suite 2100, Montreal, Québec, H3B 4W5;

 

(the “ Escrow Agent “)

 

RECITALS:

 



A. The Assignor and the Assignee have entered into an Intellectual Property
Assignment Agreement dated October 27, 2014 (the “Purchase Agreement”) pursuant
to which the Assignor agrees to assign and transfer all of his rights, title and
interest in and to the technique and method developed by him for the
depolymerization of polyethylene terephthalate at ambient temperature and
atmospheric pressure.

 

 

B. The Purchase Agreement provides for the deposit by the Assignee of the
aggregate sum of $250,000, to be held in escrow in accordance with the terms and
conditions of this Agreement.

 

 

C. The parties wish to set out the terms upon which the Escrow Funds (as defined
in Section 3 of this Agreement) are to be held and disbursed by the Escrow
Agent.



 

  29

   



 

THEREFORE, the parties agree as follows:

 

1. Defined Terms

 

Unless otherwise specifically defined in this Agreement, all capitalized terms
used in this Agreement shall have the meanings given to them in the Purchase
Agreement.

 

2. Certain Rules of Interpretation

 

(a) Consent - Whenever a provision of this Agreement requires an approval or
consent and the approval or consent is not delivered within the applicable time
limit, then, unless otherwise specified, the party whose consent or approval is
required shall be conclusively deemed to have withheld its approval or consent.

 

(b) Currency - Unless otherwise specified, all references to money amounts are
to the lawful currency of Canada.

 

(c) Governing Law - This Agreement is a contract made under and shall be
governed by and construed in accordance with the laws of the Province of Quebec
and the federal laws of Canada applicable in the Province of Quebec.

 

(d) Headings - Headings and Sections are inserted for convenience of reference
only and shall not affect the construction or interpretation of this Agreement

 

(e) Including - Where the word “including” or “includes” is used in this
Agreement, it means “including (or includes) without limitation”.

 

(f) No Strict Construction - The language used in this Agreement is the language
chosen by the parties to express their mutual intent, and no rule of strict
construction shall be applied against any party.

 

(g) Number and Gender - Unless the context otherwise requires, words importing
the singular include the plural and vice versa and words importing gender
include all genders.

 

(h) Severability - If, in any jurisdiction, any provision of this Agreement or
its application to any party or circumstance is restricted, prohibited or
unenforceable, the provision shall, as to that jurisdiction, be ineffective only
to the extent of the restriction, prohibition or unenforceability without:

 

(i) invalidating the remaining provisions of this Agreement,

 

(ii) affecting the validity or enforceability of such provision in any other
jurisdiction, or

 

(iii) affecting its application to other parties or circumstances.

 

(i) Statutory references - A reference to a statute includes all regulations and
rules made pursuant to the statute and, unless otherwise specified, the
provisions of any statute or regulation which amends, supplements or supersedes
the statute or the regulation.

 

  30

   



 

(j) Time - Time is of the essence in the performance of the parties’respective
obligations.

 

(k) Time Periods - Unless otherwise specified, time periods within or following
which any payment is to be made or act is to be done shall be calculated by
excluding the day on which the period commences and including the day on which
the period ends and by extending the period to the next business day following
if the last day of the period is not a business day.

 

3. Appointment of Escrow Agent

 

Each of the Assignor and the Assignee appoint the Escrow Agent to act as Escrow
Agent on the terms and conditions set forth in this Agreement and the Escrow
Agent accepts such appointment on such terms and conditions.

 

4. Deposit

 

On the date and pursuant to the terms of Section 2.2(a) of the Purchase
Agreement, the Assignee shall deposit the sum of $250,000 (the “Escrow Funds”)
by wire transfer of immediately available funds to the account specified by the
Escrow Agent or, at the option of the Assignee, by official bank draft drawn
upon a Canadian chartered bank or by negotiable cheque payable in Canadian funds
and certified by a Canadian chartered bank or trust company, on the terms and
conditions set forth in this Agreement. On the date of receipt of the Deposit,
the Escrow Agent shall acknowledge receipt of the Escrow Funds by written
receipt to the Assignor and the Assignee.

 

5. Holding of Escrow Funds

 

The Escrow Funds shall be held for a period ending on March 1, 2015 (the
“Outside Date”) unless paid out earlier in accordance with Section 8 of this
Agreement.

 

6. Escrow Account

 

The Escrow Agent shall hold the Escrow Funds and any interest received thereon
pursuant to this Agreement and the Escrow Funds and any interest received
thereon shall be invested and reinvested in term deposits or certificates of
deposit selected by the Escrow Agent and issued by a Canadian chartered bank
with maturity dates not exceeding thirty (30) days.

 

7. Interest on Escrow Funds

 

All interest accruing from the date the Deposit is remitted to the Escrow Agent
on the Escrow Funds or any part thereof held by the Escrow Agent shall accrue to
the benefit of the party to which the portion of the Escrow Funds to which the
interest relates is paid.

 

  31

   



 

8. Release of Escrow Funds

 

Where all of the conditions set out in Article 6 of the Purchase Agreement (the
“Closing Conditions”) have been met, the Assignee shall provide the Escrow Agent
with irrevocable written instructions to pay the Escrow Funds to the Assignor,
with a copy of such instructions being delivered to the Assignor. Where the
Closing Conditions have not been met, the Assignee shall provide the Escrow
Agent with irrevocable written instructions to pay the Escrow Funds to the
Assignee, with a copy of such instructions being delivered to the Assignor. In
each case, the Escrow Agent shall act in accordance with the irrevocable written
instructions of the Assignee. Where no instructions are received by the Escrow
Agent prior to the Outside Date, the Escrow Agent shall remit the Escrow Funds
to the Assignee.

 

9. Termination of Agreement

 

This Agreement may be terminated, other than the conditions of this Agreement
for the protection of the Escrow Agent, at any time by and upon the receipt of a
written notice of termination signed by the Assignee and the Assignor. Unless so
terminated, this Agreement, other than the conditions of this Agreement for the
protection of the Escrow Agent, shall terminate upon payment by the Escrow Agent
in accordance with the terms of this Agreement of all of the Escrow Funds and
any interest received thereon.

 

10. Determinations

 

The parties agree that the Escrow Agent shall not be required to make any
determination or decision with respect to the validity of any claim made by any
party, or of any denial thereof, but shall be entitled to rely conclusively on
the terms of this Agreement and the documents tendered to it in accordance with
the terms of this Agreement.

 

11. Costs and Expenses

 

The Escrow Agent’s fee (plus applicable Goods and Services Tax) for accepting
its appointment as escrow agent under this Agreement will be paid by the
Assignee. No other fees, costs or expenses will be payable to the Escrow Agent
hereunder save and except for: (i) the reasonable legal fees, disbursements and
other costs incurred by the Escrow Agent in the event that the Escrow Agent pays
the Escrow Funds or any portion thereof into court pursuant to Section 13(f) of
this Agreement; and (ii) any reasonable disbursements incurred by the Escrow
Agent in carrying out its duties herein. The obligation in this Section shall
survive the termination or discharge of this Agreement or the resignation or
removal of the Escrow Agent.

 

12. Escrow Agent

 

The acceptance by the Escrow Agent of its duties under this Escrow Agreement is
subject to the following terms and conditions which shall govern and control the
rights, duties, liabilities and immunities of the Escrow Agent:

 

(a) The Escrow Agent is not a party to, and is not bound by, any agreement which
may be evidenced by, or arising out of, the foregoing instructions, other than
as expressly set forth herein;

 

(b) The Escrow Agent shall be protected in acting upon any written notice,
declaration, request, waiver, consent, receipt or other paper or document which
the Escrow Agent in good faith believes to be genuine and what it purports to
be;

 

  32

   



 

(c) The Escrow Agent shall not be liable for any error of judgment, or for any
act done or step taken or omitted by it in good faith, or for any mistake of
fact or law, or for any thing which it may do or refrain from doing in
connection with this Agreement, except for its own gross negligence or wilful
misconduct;

 

(d) The Escrow Agent shall incur no liability under this Agreement or in
connection with this Agreement for anything whatsoever other than as a result of
its own gross negligence or wilful misconduct. The Assignee and the Assignor
jointly and severally shall indemnify, hold harmless and defend the Escrow Agent
from and against any and all actions, causes of action, claims, demands,
damages, losses, costs, liabilities and expenses, of any nature or kind
including reasonable legal fees, which may be made or brought against it or
which it may suffer or incur as a result of or in respect of or arising out of
its appointment as Escrow Agent under this Agreement, except such as shall
result solely and directly from its own gross negligence or wilful misconduct;

 

(e) In the event of any disagreement between any of the parties resulting in
adverse claims or demands with respect to the Escrow Funds and any interest
received thereon, the Escrow Agent shall be entitled, at its option, to refuse
to comply with any claims or demands on it with respect thereto as long as such
disagreement shall continue, and in so refusing, the Escrow Agent may elect to
make no delivery of the Escrow Funds and any interest received thereon. In so
doing, the Escrow Agent shall not be or become liable in any way to the parties
for its failure or refusal to comply with such claims or demands. The Escrow
Agent shall be entitled to refrain from acting or refusing to act until such
claims or demands shall have been finally determined in a court of competent
jurisdiction or shall have been settled by agreement and the Escrow Agent shall
have been notified thereof by the Assignee and the Assignor in writing;

 

(f) The Escrow Agent may pay the Escrow Funds or any portion thereof (and any
interest earned thereon, less any amounts owing under Section 12) into court for
a determination by such court as to the entitlement to such Escrow Funds (and
any interest earned thereon, less any amounts owing under Section 12) at any
time and the Escrow Agent shall thereupon be released from any obligation
hereunder;

 

(g) The Escrow Agent may employ or retain such counsel who may but need not be
counsel for any parties hereto and such other experts, advisors, agents or
agencies as it may in its discretion require for the purpose of discharging its
duties under this Agreement, and the Escrow Agent shall be fully protected in
acting or not acting in good faith on the opinion or advice or on information
obtained from any such parties and shall not be responsible for any misconduct
or negligent actions on the part of any of them. The costs of such services
shall be added to and be part of the Escrow Agent’s fees under this Agreement;

 

(h) No provision of this Agreement shall require the Escrow Agent to expend or
risk its own funds or otherwise incur financial liability in the performance of
its duties or in the exercise of any of its rights or powers unless indemnified
as aforesaid;

 

  33

   



 

(i) Nothing in acting as Escrow Agent hereunder shall preclude the Escrow Agent
from acting, in any manner, as counsel to the Assignee in connection with any
matter or dispute, including disputes pertaining to the Purchase Agreement or
this Agreement and the Assignor will not raise any objection in any forum to the
Escrow Agent acting as such counsel; and

 

(j) The Escrow Agent may resign as Escrow Agent hereunder upon 10 days written
notice to the Assignee and the Assignor. If a successor escrow agent is not
appointed by the Assignee and the Assignor within this 10 day period, the Escrow
Agent may, but shall have no duty to, petition the court to name a successor. If
no successor escrow agent is appointed by the parties by written notice to the
Escrow Agent within the 10 day period, the Escrow Agent shall have no further
duties or obligations whatsoever upon the expiration of such period until such
time as a successor escrow agent is appointed and, at such time, the sole duty
of the Escrow Agent shall be to deliver the Escrow Funds (and any interest
earned thereon, less any amounts owing under Section 12) to the successor escrow
agent.

 

13. Notice

 

Any notice or other writing required or permitted in connection with this
Agreement (in this Section, referred to as a “Notice”) shall be in writing and
shall be sufficiently given if delivered (whether in person, by courier service
or other personal method of delivery), or if transmitted by facsimile or e-mail:

 

(a) in the case of the Assignor:

 

Hatem Essadam

_________________________

_________________________

 

with a copy (which shall not constitute notice) to:

 

Derome Avocats

5064, avenue du Pare

Montreal, QC, H2V 4G 1

 

Attention: Me Charles Derome

Fax number: _______________

Email: ____________________

 

(b) in the case of the Assignee:

 

Loop Holdings, Inc.

1999 Avenue of the Stars, Suite 2520

Los Angeles, California 90067

 

Attention: Daniel Solomita

Fax number: _______________

Email: ____________________

 

  34

   



 

(c) in the case of a notice to the Escrow Agent at:

 

Osler, Hoskin & Harcourt LLP

1000 De La Gauchetiere Street West, Suite 2100

Montreal, Quebec H3B 4W5

 

Attention: Antonella Penta

Fax number: _______________

Email: ____________________

 

Any Notice delivered or transmitted to a party as provided above shall be deemed
to have been given and received on the day it is delivered or transmitted,
provided that it is delivered or transmitted on a business day prior to 5:00
p.m. local time in the place of delivery or receipt. However, if the Notice is
delivered or transmitted after 5:00 p.m. local time or if such day is not a
business day in the place of delivery or receipt, then the Notice shall be
deemed to have been given and received on the next business day in the place of
delivery or receipt.

 

Any party may, from time to time, change its address by giving Notice to the
other parties in accordance with the provisions of this Section.

 

14. Liability of Assignee and Assignor

 

Neither the depositing under this Agreement of the Escrow Funds nor any of the
other conditions of this Agreement shall directly or indirectly limit any
liability of any party to any other party under the Purchase Agreement.
Specifically, but without limitation, nothing in this Agreement will limit the
types of claims either party may be entitled to assert, the time periods
otherwise available for asserting claims, the forum or manner in which either
party may assert claims or the amounts either party may be entitled to recover.

 

15. Further Assurances

 

The parties shall with reasonable diligence do all things and provide all
reasonable assurances as may be required to consummate the transactions
contemplated by this Agreement, and each party shall provide further documents
or instruments required by any other party as may be reasonably necessary or
desirable to effect the purpose of this Agreement and carry out its provisions.

 

16. No Waiver

 

No failure or delay on the part of any party in exercising any right, power or
remedy provided in this Agreement may be, or may be deemed to be, a waiver
thereof; nor any single or partial exercise of any right, power or remedy
preclude any other or further exercise of such right, power or remedy or any
other right, power or remedy.

 

  35

   



 

17. Amendments

 

This Agreement may be amended by and upon written notice to the Escrow Agent at
any time given jointly by the Assignee and the Assignor, but the duties and
responsibilities of the Escrow Agent shall not be increased and the indemnities
of the Escrow Agent shall not be decreased without its written consent. No
amendment, supplement, modification or waiver or termination of this Agreement
and, unless otherwise specified, no consent or approval by any party, shall be
binding unless executed in writing by the party to be bound.

 

18. Enurement

 

This Agreement shall enure to the benefit of and be binding upon the parties and
their respective successors (including any successor by reason of amalgamation
of any party) and permitted assigns.

 

19. Execution and Delivery

 

This Agreement may be executed by the parties in counterparts and may be
executed and delivered by facsimile and all such counterparts and facsimiles
shall together constitute one and the same agreement.

 

20. Language

 

This Agreement has been drafted in English at the express request of the
parties. Cette entente a été rédigée en anglais à la demande expresse des
parties.

 

[Signature page follows.]

 

  36

   



 

IN WITNESS OF WHICH the parties have duly executed this Escrow Agreement.

 

 



   

 

HATEM ESSADAM

The Assignor

 

 

 

 

 

 

 

 

LOOP HOLDINGS, INC., as the Assignee

 

          By:  

 

Name:

Daniel Solomita     Title: President          

 

 

 

 

 

OSLER, HOSKIN & HARCOURT LLP, as the Escrow Agent

 

 

 

 

 

 

By:

 

 

 

Name:

Antonella Penta

 

 

Title:

Lawyer

 



 

  37

   



 

ASSIGNMENT AND MORAL RIGHTS WAIVER

 

TO: LOOP HOLDINGS INC. (the “Assignee”)

 

RE: Intellectual Property Assignment Agreement between Hatem Essaddam, 9319-7218
Québec Inc. (the “Assignor”), the Assignee, and Daniel Solomita dated as of
October 27, 2014 (the “Assignment Agreement”).

 

Capitalized terms used but not otherwise defined in this Certificate shall have
the meanings given to them in the Assignment Agreement.

 

WHEREAS pursuant to section 5.1.7 of the Assignment Agreement, the undersigned
have agreed to assign the Intellectual Property Rights and waive any moral
rights they have therein;

 

THEREFORE, for good and valuable consideration, the receipt and sufficiency of
which are acknowledged by each of the undersigned:

 

1. Each of the undersigned hereby irrevocably sells, assigns and transfers to
the Assignee, its successors and assigns, in perpetuity, throughout the world,
all of undersigned’s right, title and interest, in and to the Intellectual
Property Rights, including copyright and any and all other right, title,
interest, privileges, benefits and causes of action, including without
limitation any ownership of and title to the Intellectual Property Rights in all
tangible forms, which undersigned now has or hereafter may acquire with respect
to the Intellectual Property Rights.

 

2. Each of the undersigned hereby represents and warrants that:

 

(a) He or it has the full right, power and authority to make and perform this
agreement;

 

(b) Neither has granted any rights to any third parties which would interfere
with the rights granted to the Assignee;

 

(c) Each of the undersigned will perform and cause to be performed such further
and other acts, and execute and deliver, or cause to be executed and delivered,
such further and other documents as the Assignee considers necessary or
desirable to carry out the terms and intent of this assignment agreement; and

 

(d) Each of the undersigned shall upon request of the Assignee forthwith deliver
to Assignee, or as the Assignee shall direct, all tangible forms of the
Intellectual Property Rights in the possession, or under the control of, the
undersigned.

 

3. Each of the undersigned hereby waives on a perpetual, irrevocable and
worldwide basis any and all author’s or moral rights and equivalent rights in
foreign jurisdictions, in and to the Intellectual Property Rights, which waiver
may be invoked, without limitation, by the Assignee, any person authorized by
the Assignee to use the Intellectual Property Rights, and any subsequent
assignees.

 

[Signature page follows]

 

  38

   



 

 

IN WITNESS WHEREOF this certificate has been executed the 1st day of April,
2015.

 

 



  9319-7218 QUÉBEC INC.           By: /s/ Hatem Essaddam

 

Name:

Hatem Essaddam     Title:            

 

By:

/s/ Hatem Essaddam

 

 

Name:

HATEM ESSADDAM

 



 

Assignment and Waiver of Moral Rights

 

  39

   



 

ADDENDUM TO THE INTELLECTUAL PROPERTY

ASSIGNMENT AGREEMENT SIGNED ON OCTOBER 27TH, 2014

 

B E T W E E N:

 

HATEM ESSADDAM, chemist, domiciled and residing at 24, Saint-Stanislas street,
in the city of Sainte-Thérèse, province of Québec, J7E 3M7, acting both
personally and for a corporation to be incorporated;

 

(the “Assignor”)

 

-and-

 

LOOP HOLDINGS, INC., a corporation incorporated under the federal laws of Nevada
having its head office at 1999 Avenue of the Stars, Suite 2520, in the city of
Los Angeles, province of California, herein represented by its president, Daniel
Solomita, duly authorized as he so declares;

 

(the “Assignee”)

 

-and-

 

DANIEL SOLOMITA, businessman, domiciled and residing at 98, Val d’Ajol blvd, in
the city of Lorraine, province of Quebec, J62 3Z6;

 

(the “Intervenor”)

 

WHEREAS the above mentioned parties have signed an Intellectual Property
Assignment Agreement on October 27th, 2014 (hereinafter the “Agreement”);

 

WHEREAS, since the signature of the Agreement, the above mentioned parties have
declared themselves satisfied and/or have waived all conditions necessary to
proceed to the closing of the Agreement;

 

WHEREAS, since the signature of the Agreement, the Assignor has proceeded to the
incorporation of 9319-7218 Québec Inc. and has transferred to said corporation
all his rights, titles and interests (including all Intellectual Property
rights) present and future in and to the Technique;

 

  40

   



 

WHEREAS, according to paragraph 2.2c) of the Agreement, part of the Purchase
Price is payable once the Plant developed by the Assignee reaches certain
Milestones;

 

WHEREAS, according to paragraph 2.4 of the Agreement, Royalties are payable by
the Assignee to the Assignor;

 

WHEREAS the Plant will in fact be operated by 8198381 Canada Inc.;

 

THE PARTIES TO THE PRESENT AGREE:

 



 

1 The preamble shall form an integral part of the present addendum;

 

 

 

 

2. The present paragraph 1.1(cc) of the Agreement is hereby deleted in its
entirety and is replaced with the following:

 

 

 

 

“Plant” has the meaning ascribed thereto in the Recitals, being understood that
it includes any facility built, owned or used by the Assignee and/or by its
subsidiaries or Person under its control and/or by 8198381 Canada Inc., that is
used for any process of depolymerisation of the polyethylene terephthalate based
on the Technique;

 

 

 

 

3 Capitalized terms used but not otherwise defined in this addendum shall have
the meanings given to them in the Agreement;



 

[Signature page follows]

 



  41

   



 



DATED April 10th, 2015.

 

     

 

 

 

 

/s/ Hatem Essaddam

 

/s/ Daniel Solomita

 

HATEM ESSADDAM, acting

 

 

LOOP HOLDINGS, INC.

 

Personally and on behalf of

 

 

The Assignee

 

9319-7218 Québec Inc.

 

By:

Daniel Solomita

 

The Assignor

 

Title:

President

 

     

 

 

 

 

/s/ Daniel Solomita

 

 

DANIEL SOLOMITA

 

 

The Intervenor

 



 

 



42



 